

117 HR 4185 IH: Escuadrón 201 Congressional Gold Medal Act
U.S. House of Representatives
2021-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4185IN THE HOUSE OF REPRESENTATIVESJune 25, 2021Ms. Sánchez introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo award a Congressional Gold Medal to the members of Escuadrón 201.1.Short titleThis Act may be cited as the Escuadrón 201 Congressional Gold Medal Act.2.FindingsCongress finds the following:(1)Escuadrón 201, or the 201st Squadron, of the Mexican Expeditionary Air Force fought alongside United States forces in the South Pacific during World War II.(2)Nicknamed the Aztec Eagles, Escuadrón 201 integrated with United States forces including the U.S. 5th Air Force and the 58th Fighter Group to provide close air support for American and Philippine ground forces as well as long range strikes using Republic P–47D Thunderbolt fighter aircraft.(3)Following Mexico’s declaration of war on Japan, Germany, and Italy on May 28, 1942, Mexico entered into agreements with the United States to collaborate through the reciprocal use of airfields and facilities and the training of Mexican personnel by the United States Army Air Forces (USAAF).(4)With the assistance of USAAF, Mexican Expeditionary Air Force pilots were trained in Guadalajara, Mexico and later moved to USAAF schools in the United States for additional individual and unit training.(5)In July 1944, 36 pilots and 264 support personnel formed Escuadrón 201, Mexico’s first squadron that would be deployed overseas to fight alongside United States forces.(6)In February 1945, Escuadrón 201 and the headquarters of the Mexican Expeditionary Air Force moved to the Philippine Islands and began combat operations with the 58th Fighter Group in Porac, Luzon.(7)Deployed to Okinawa in July 1945, Escuadrón 201 provided close in ground support for the U.S. 25th Tropic Lightning Division and Philippine Army units as well as long-range strikes into Japanese-held territory in Taiwan.(8)Mexico was prepared to send additional squadrons to fight with Allied forces had Japan not offered its unconditional surrender following the attacks on Hiroshima and Nagasaki.(9)Seven Escuadrón 201 pilots lost their lives fighting Axis forces.(10)During its 795 combat sorties and 2,000 hours of combat flying, Escuadrón 201 exemplified valor and was indispensable to the war effort and an Allied victory.3.Congressional gold medal(a)Presentation authorizedThe Speaker of the House of Representatives and the President Pro Tempore of the Senate shall make appropriate arrangements for the presentation, on behalf of Congress, of a single gold medal of appropriate design to the members of Escuadrón 201.(b)Design and strikingFor purposes of the presentation referred to in subsection (a), the Secretary of the Treasury (referred to in this Act as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions to be determined by the Secretary.(c)Smithsonian institution(1)In generalFollowing the award of the gold medal in honor of Escuadrón 201, the gold medal shall be given to the Smithsonian Institution, where it shall be available for display as appropriate and available for research.(2)Sense of the CongressIt is the sense of the Congress that the Smithsonian Institution should make the gold medal awarded pursuant to this Act available for display elsewhere, particularly at appropriate locations associated with Escuadrón 201, and that preference should be given to locations affiliated with the Smithsonian Institution.4.Duplicate medalsUnder such regulations as the Secretary may prescribe, the Secretary may strike and sell duplicates in bronze of the gold medal struck under section 3, at a price sufficient to cover the costs of the medals, including labor, materials, dies, use of machinery, and overhead expenses.5.National medals(a)National medalsThe medals struck pursuant to this Act are national medals for purposes of chapter 51 of title 31, United States Code.(b)Numismatic itemsFor purposes of section 5134 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items.